(Corrected)
OFFICE ACTION
Allowance Subject Matter
Claims 1-6, 8-16 & 18-20 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 7,190,064 to Wakabayashi et al, does not anticipate or suggest such limitations as: “a multilayer redistribution structure formed underneath the BEOL portion of the transfer device die, wherein the multilayer redistribution structure comprises a plurality of bump structures, which are on a bottom surface of the multilayer redistribution structure and electrically coupled to the FEOL portion of the transfer device die, wherein the device region further includes a passivation layer over the active layer and surrounded by the isolation sections, wherein the passivation layer is formed of silicon dioxide; and a top surface of each isolation section and a top surface of the passivation layer are coplanar, and form the top surface of the device region”(as applied to Claim 1); and “a mold compound residing over the multilayer redistribution structure to encapsulate the transfer device die, wherein the device region further includes a passivation layer over the active layer and surrounded by the isolation sections, wherein the passivation layer is formed of silicon dioxide; and a top surface of each isolation section and a top surface of the passivation layer are coplanar, and form the top surface of the device region” (as applied to Claim 11), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

None of the cited arts in IDS dated, 06/02/2020(6Files), 07/30/2020, 11/12/2020, 02/15/2021, 05/13/2021(2Files), 08/10/2021(2Files), 11/09/2021(2Files), 12/22/2021(2Files), 01/25/22, 02/25/2022, 03/31/2022, 05/05/2022 & 06/02/2022 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 10, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815